              




       1

       2

       3

       4                                                                  The Honorable John C. Coughenour

       5

       6                                      UNITED STATES DISTRICT COURT
                                             WESTERN DISTRICT OF WASHINGTON
       7                                               AT SEATTLE
       8     NORTHWEST GROCERY                                  No. 2:21-cv-00142-JCC
             ASSOCIATION, an Oregon non-profit
       9     organization, the WASHINGTON FOOD
             INDUSTRY ASSOCIATION, a                            DECLARATION OF STEPHEN MULLEN
      10     Washington non-profit corporation,                 IN SUPORT OF PLAINTIFFS’ MOTION
                                                                FOR PRELIMINARY INJUNCTION
      11                              Plaintiffs,
             v.
      12
             CITY OF SEATTLE, a charter municipality,
      13
                                      Defendant.
      14

      15

      16             I, Stephen Mullen, declare and state as follows:

      17             1.       I am the Owner and Operator of the Grocery Outlet located at 1126 Martin Luther

      18     King Jr. Way, in Seattle, Washington, known as the Madrona Grocery Outlet, Inc. I have held

      19     this position for approximately fifteen years, and am competent to make this declaration based

      20     on my personal knowledge and information I have learned through my position.

      21             2.       Grocery Outlet stores are grocery stores that offer discounted, overstocked, and

      22     closeout products from name brand and private label suppliers, as well as fresh bread, meat, and

      23     dairy. Our stores are small relative to others in our industry, but just over the 10,000 square foot

      24     minimum listed as a qualifying store. The Madrona Grocery Outlet is about 13,800 square feet.

      25     Other Grocery Outlets are of similar size. Grocery Outlets have a unique business model, but I

      26
             DECLARATION OF STEPHEN MULLEN IN SUPPORT OF PLAINTIFFS’
             MOTION FOR PRELIMINARY INJUNCTION - 1
             (2:21cv-00142-JCC)
                                                                                             STOEL RIVES LLP
                                                                                                  ATTORNEYS
                                                                             600 University Street, Suite 3600, Seattle, WA 98101
             sf-4427192                                                                    Telephone 206.624.0900
             




       1     understand that it would be subject to the Seattle Hazard Pay for Grocery Employees Ordinance

       2     (the “Ordinance”).

       3             3.       I have evaluated the impact of the ordinance on the Madrona Grocery Outlet

       4     Store on a weekly and monthly basis. The hazard pay increase of four dollars will cost the

       5     Madrona Grocery Outlet Store an additional $20,000 per month in labor costs. The store does not

       6     make that much on a monthly basis and will push the store into a significant deficit.

       7             4.       As I understand it, stores cannot reduce employee compensation because of the

       8     increased costs imposed by the Ordinance. I cannot continue to operate a store that is

       9     consistently unprofitable. If losses occur as predicted, I will likely be forced to close the

      10     Madrona Grocery Outlet Store.

      11             5.       I declare under penalty of perjury under the laws of the State of Washington that

      12     the foregoing is true and correct.

      13

      14     SIGNED this 11th day of February, 2021.

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
      26
             DECLARATION OF STEPHEN MULLEN IN SUPPORT OF PLAINTIFFS’
             MOTION FOR PRELIMINARY INJUNCTION - 2
             (2:21cv-00142-JCC)
                                                                                              STOEL RIVES LLP
                                                                                                   ATTORNEYS
                                                                              600 University Street, Suite 3600, Seattle, WA 98101
             sf-4427192                                                                     Telephone 206.624.0900
 1                                       CERTIFICATE OF SERVICE

 2          I declare that I am employed with the law firm of Morrison & Foerster LLP, whose address

 3   is 425 Market Street, San Francisco, California 94105-2482. I am not a party to the within

 4   cause, and I am over the age of eighteen years.

 5          I further declare that on February 11, 2021, I served a copy of:

 6                     DECLARATION OF STEPHEN MULLEN IN SUPORT OF
                       PLAINTIFFS’ MOTION FOR PRELIMINARY
 7                     INJUNCTION
 8

 9               BY ELECTRONIC SERVICE [Fed. Rule Civ. Proc. rule 5(b)] by electronically
                  mailing a true and correct copy through Morrison & Foerster LLP's electronic mail
10                system to the e-mail address(es) set forth below, or as stated on the attached service
                  list per agreement in accordance with Federal Rules of Civil Procedure rule 5(b).
11

12                                   City of Seattle
                                     Monica Martinez Simmons, MMC
13                                   City Clerk
                                     600 4th Ave., 3rd Floor
14                                   Seattle, Washington 98104
                                     LAW_Service@seattle.gov
15

16
            I declare under penalty of perjury that the foregoing is true and correct.
17
            Executed at Chicago, Illinois, this 11th day of February, 2021.
18

19

20
                      Kristin M. Marttila                               /s/ Kristin M. Marttila
21
                            (typed)                                           (signature)
22

23

24

25

26
     DECLARATION OF STEVEN MULLEN IN SUPPORT OF PLAINTIFFS’
     MOTION FOR PRELIMINARY INJUNCTION - 3
     (2:21cv-00142-JCC)
                                                                                        STOEL RIVES LLP
                                                                                             ATTORNEYS
                                                                        600 University Street, Suite 3600, Seattle, WA 98101
     sf-4427192                                                                       Telephone 206.624.0900
